Citation Nr: 1233055	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in July 2007, served on active duty from October 1951 to September 1953 and from October 1955 to November 1973.  His awards and decorations included the Combat Infantryman Badge.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant seeks entitlement to dependency and indemnity compensation benefits due to service connection for the cause of the Veteran's death.  

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012)

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2012).

The Veteran's death certificate shows that he died in July 2007 as a result of chronic liver disease due to respiratory failure.   Thus, in order for the appellant to prevail, the evidence must establish that at least one of those disabilities was related to the Veteran's military service.

At the time of the Veteran's death, a 90 percent combined schedular rating was in effect for the following disabilities:  adenocarcinoma of the prostate, status post radical prostatectomy, evaluated as 40 percent disabling; osteoarthritis of the right shoulder, evaluated as 20 percent disabling; osteoarthritis of the left shoulder, evaluated as 20 percent disabling; peripheral vascular insufficiency of the left lower extremity, evaluated as 20 percent disabling; peripheral vascular insufficiency of the right lower extremity, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; conjunctivitis, evaluated as 10 percent disabling; diabetes mellitus, type II, evaluated as 10 percent disabling; and impotence, evaluated as noncompensable.  The Veteran also had a total disability rating due to individual unemployability (TDIU) due to his service-connected disabilities.  The 90 percent combined schedular rating and the TDIU had been in effect since November 15, 2002.  

In February 2012, following the Veteran's death, the RO granted service connection for coronary artery disease associated with herbicide exposure.  38 C.F.R. § 3.816 (2011); see Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  The RO assigned an initial 10 percent schedular disability rating for that disorder, effective November 15, 2002, for the purpose of accrued benefits.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011).  That rating was raised to a 100 percent schedular evaluation, effecteive February 23, 2004, also for the purpose of accrued benefits.  

The primary thrust of the appellant's contentions is that the Veteran's fatal liver disease included hepatocellular cancer.  She maintains that the hepatocellular cancer, was due, at least in part to his service-connected adenocarcinoma of the prostate.  She states that despite the radical prostatectomy, the cancer was not eradicated.  She contends that it spread to his liver and ultimately led to his death.  In effect, she contends that service connection for hepatocellular cancer is secondary to the adenocarcinoma of the prostate and that it contributed substantially and materially to cause his death.  Accordingly, she maintains that service connection is warranted for the cause of the Veteran's death and that she is entitled to dependency and indemnity compensation.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

During VA treatment in June 2007, a CT of the abdomen and pelvis revealed a 2.5 inch lesion on the right dome of the Veteran's liver.  However, a biopsy could not be performed due to abnormal laboratory readings.  

During his final hospitalization at HIMA Bayamon from June to July 2007, it was suspected that the Veteran had hepatocellular cancer. 

In November 2008, the RO requested that the Veteran's claims file be reviewed by a VA examiner to determine if any of the Veteran's service-connected disabilities, especially the status post prostate cancer, substantially contributed to the cause of the Veteran's death.  

Following a November 2008 review of the Veteran's claims file, a VA physician opined that none of the Veteran's service-connected disabilities were pathophysiologically related to the cause of his death, decompensated liver disease and respiratory failure.  However, he did not state how and why he reached that conclusion nor did he specifically address the RO's inquiry with respect to the specific role the Veteran's service-connected status post prostate cancer played in contributing to the cause of the Veteran's death.  Accordingly, additional clarification is warranted.  

Prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim.  VA must notify the appellant of the information and evidence necessary to substantiate and complete her claim.  With respect to a claim for dependency and indemnity compensation, VA must provide (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a).  

In this case, VA sent a notice to the appellant in August 2007.  However, it was not tailored to her claim.  For example, it did not set forth a statement of the conditions for which the Veteran was service connected at the time of his death.  Moreover, it did not inform the appellant of the criteria for secondary service connection or the evidence necessary to support a claim of secondary service for hepatocellular cancer.  Therefore, the Board finds that VA has not yet fulfilled its duty to notify and assist the appellant in the development of her claim.


In light of the foregoing, further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Inform the appellant of VA's duties to notify and assist her in the development of her claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  In so doing, ensure that the notice is tailored to her claim.  It must include, but is not limited to, the following:  a statement of the conditions for which the Veteran was service connected; the criteria for secondary service connection; and notice of the evidence necessary to support a claim of secondary service connection for hepatocellular cancer.  

2.  When the action is part 1 has been completed, return the claims file to the VA physician who reviewed the Veteran's claims file in November 2008.  Request that he provide the reasons for his conclusion that the Veteran's service-connected conditions were not pathophysiologically related to the cause of his death:  decompensated liver disease and respiratory failure and that he consider and discuss all service-connected disabilities.  A discussion of the facts and the medical principles involved, with citations to the medical literature, will be of considerable assistance to the Board.  

3.  If the  VA physician who reviewed the Veteran's claims file in November 2008 is not available, have the claims file reviewed by a VA physician to determine if there was a 50 percent or greater likelihood that the Veteran's death was caused by a disability for which service connection had been established at the time of death or thereafter.   The VA physician's discussion must include, but is not limited to, a determination as to whether the Veteran had hepatocellular cancer at the time of his death and, if so, whether there was a 50 percent or greater likelihood that it was proximately due to or had been aggravated by the Veteran's service-connected adenocarcinoma of the prostate, status post radical prostatectomy.  

The VA physician must state how and why he or she reached the opinion he or she did.  

4.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  Indeed, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

